Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-10, 17, 19, 24-27, 29-30, 32-33, 40, 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0207731).
Regarding claim 1, 24, Park discloses a wireless communication method (a method for performing uplink transmission by a UE (comprising a RF unit and a processor, [0729] and figure 15) in a wireless communication system includes: receiving SRS resource configuration information from a base station, abstract and [0524]-[0531]), comprising:
 (the UE may perform the aperiodic SRS transmission when the aperiodic type of SRS resource is configured…the UE may be designated to transmit the SRS of which SRS resource in the DCI triggering the SRS transmission, [0552] and [0664] and [0520]);
determining, by the terminal device, an SRS type of the aperiodic SRS according to the trigger signaling (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” described above may be configured to the UE and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]);
determining, by the terminal device according to a determined SRS type, at least one of a resource or a transmission scheme for transmitting the aperiodic SRS (When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]); and
 (the UE is defined/configured to transmit the SRS port(s) and the UE may be designated to transmit the SRS of which SRS resource in the DCI triggering the SRS transmission, [0525]-[0526] and [0552]).
Regarding claim 2, 25, Park discloses wherein the determined SRS type comprises at least one of a plurality of SRS types supported by the terminal device (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” described above may be configured to the UE, [0516] and [0525]-[0531] and [0353] and [0359]);.
Regarding claim 3, 26, Park discloses wherein resources for aperiodic SRSs of different SRS types are different; or transmission schemes for aperiodic SRSs of different SRS types are different; or resources for aperiodic SRSs of different SRS types are different and transmission schemes for aperiodic SRSs of different SRS types are different (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]). 
Regarding claim 4, 27, Park discloses wherein the determined SRS type comprises at least one of a first SRS type or a second SRS type supported by the terminal device (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” described above may be configured to the UE, [0516] and [0525]-[0531] and [0353] and [0359]); and 
wherein the aperiodic SRS with the first SRS type is transmitted through a plurality of beams (On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]); or 
the aperiodic SRS with the second SRS type is transmitted through a single beam (When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE, [0516] and [0525]-[0531]); or 
the aperiodic SRS with the first SRS type is transmitted through a plurality of beams and the aperiodic SRS with the second SRS type is transmitted through a single beam (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531]).
Regarding claim 6, 29, Park discloses wherein the determined SRS type comprises at least one of a first SRS type or a second SRS type supported by the terminal device (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531]); and
(one or more SRS port(s) may be configured in one Type 2 SRS resource, [0518] and [0531] and [0526]); or
one transmission of the aperiodic SRS with the second SRS type is performed through a plurality of antenna ports (A set of one or more ‘SRS’ port(s) may be configured within Type 1 SRS resource and a specific analog beam direction is commonly applied to the ‘set of SRS port(s)’ configured in a specific Type 1 SRS resource, [0514]-[0515] and [0525]); or
one transmission of the aperiodic SRS with the first SRS type is performed through a single antenna port and one transmission of the aperiodic SRS with the second SRS type is performed through a plurality of antenna ports ([0518] and [0531] and [0526] and [0514]-[0515] and [0525]).
Regarding claim 7, 30, Park discloses wherein the determined SRS type comprises at least one of a first SRS type or a second SRS type supported by the terminal device (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531]); and
wherein the aperiodic SRS with the first SRS type is transmitted multiple times (the UE may be configured to repeatedly transmit the SRS in multiple OFDM symbols (or specific sub-time units) for receiving beam scanning of the base station and the UE may be allowed/configured to apply another (analog) Tx beam together when specific SRS port(s) configured in the corresponding SRS resource are transmitted at different time instances, [0522] and [0530] and [0371] and [0526]); or 
the aperiodic SRS with the second SRS type is transmitted one time (“the same specific (analog) Tx beam should be applied to multiple SRS ports that are transmitted at least at the same time instance in one specific configured SRS resource” and same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE, [0530] and [0525]); or 
the aperiodic SRS with the first SRS type is transmitted multiple times and the aperiodic SRS of the second SRS type is transmitted one time ([0522] and [0530] and [0371] and [0526]-[0526]). 
Regarding claim 9, 32, Park discloses wherein the determined SRS type comprises at least one of a first SRS type or a second SRS type supported by the terminal device (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531]); and
wherein the aperiodic SRS with the first SRS type is used to determine at least one of a transmitting beam for an uplink signal or a receiving beam for an uplink signal (the “Type 2 SRS resource” is configured, for example, to determine a specific preferred (analog) (Tx/Rx) beam direction for UL beam management, [0516] and [0594] and [0724]); or
(classified/distinguished into “Type 1 SRS resource “. It can be seen that the specific SRS resource may be configured for achieving fast link adaptation for UL data scheduling and two different types of SRS resources are defined…That is, type 1 for UL LA (link adaptation), [0513] and [0593]-[0594] and [0724]); or
the aperiodic SRS with the first SRS type is used to determine at least one of a transmitting beam for an uplink signal or a receiving beam for an uplink signal and the aperiodic SRS with the second SRS type is used to obtain scheduling information for an uplink signal ([0516] and [0593]-[0594] and [0724] and [0513]).
Regarding claim 10, 33, Park discloses wherein the determined transmission scheme comprises at least one of:
a beam used to transmit the aperiodic SRS; a number of beams used to transmit the aperiodic SRS; an antenna port used to transmit the aperiodic SRS; a number of antenna ports used to transmit the aperiodic SRS; or a number of times for which the aperiodic SRS is transmitted (When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531] and [0518] and [0514] and [0522] and [0530] and [0371]).
Regarding claim 17, 40, Park discloses wherein determining the SRS type of the aperiodic SRS according to the trigger signaling comprises: determining the type of the aperiodic SRS according to an SRS resource which is indicated by the trigger signaling and used to transmit the aperiodic SRS (the UE may perform the aperiodic SRS transmission when the aperiodic type of SRS resource is configured…the UE may be designated to transmit the SRS of which SRS resource in the DCI triggering the SRS transmission, [0552] and [0664] and [0520]);.
Regarding claim 19, 42, Park discloses wherein the trigger signaling is carried through Downlink Control Information (DCI) or Media Access Control (MAC) signaling (such indication may be delivered by L2 (MAC CE) or by an aperiodic SRS trigger (e.g., DCI), [0664] and [0552] and [0520]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji et al. (US 2014/0219199) disclosing providing aperiodic SRS transmission and a method in which the UE performs SRS transmission of type 1A and type 1b based on a dynamically instructed command ([0003] and [0079])
Siomina et al. (US 2014/0106774) disclosing the aperiodic SRS, Type 1 SRS, is generally a one-short transmission, according to the current standard ([0207])
Noh (US 2013/0329660) disclosing an SRS may be transmitted in subframes which are aperiodically configured and such SRS may be referred to as an aperiodic SRS or a trigger type 1 SRS ([0167])
Ko et al. (US 2013/0201932) disclosing whether or not to set aperiodic SRS transmission through uplink multiple antennas may be indicated through higher layer signaling ([0014]).
Miao et al. (US 2019/0081751) disclosing SRS capabilities comprising a number of supported SRS instances in an aperiodic SRS process…or a number of antenna ports supported in an aperiodic process ([0097]).
Kuo (US 2016/0105872) disclosing a base station triggering an aperiodic SRS to the UE via PDCCH so that the base station could update the beam set according to a beam or beams via which the aperiodic SRS is received from the UE ([0045]).
Suzuki et al. (US 2015/0245300) disclosing aperiodic SRS corresponding to a first SRS transmission power control process is referred to as a trigger type 1A SRS and a second SRS transmission power control process is referred to as a trigger type 1B SRS ([0089] and [0091])


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473